Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.



Claim Status
3	4, 7, 9, and 27-28. (Cancelled)
Claims 1-3, 5-6, 10-26, and 29-37 are pending.

Allowable Subject Matter
4	Claims 1-3, 5-6, 10-26, and 29-37 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a magnetic field sensor comprising: at least one coil responsive to an AC coil drive signal wherein the at least one coil comprises a first plurality of loops and a second plurality of loops spaced from the first plurality of loops by a gap:
l wherein the first and second magnetic field sensing elements are aligned within the gap without overlapping any portion of the first and second plurality of loops: and
a first distance between a conductive target and the first magnetic field sensing element by measuring a first reflected magnetic field reflected by the conductive target; and
a second distance between the conductive target and the second magnetic field sensing element by measuring a second reflected magnetic field reflected by the conductive target, wherein the circuit generates an output signal of the magnetic field sensor by taking a difference of the first and second measured distances”. In combination with all the other elements of claim 1.  

	Claims 2-3, 5-6, 10-26, and 29-37 are also allowed as they further limit claim 1.

5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868